Citation Nr: 0626026	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  02-00 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a perforating gunshot wound to the left lower leg, medial 
aspect, Muscle Group XII.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

In July 2002, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The case was previously before the Board in October 2003, 
when it was remanded for medical records, examination of the 
veteran and medical opinions.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.  

While the case was in remand status, in December 2005, the 
Appeals Management Center (AMC) granted service connection 
for chronic venous insufficiency secondary to the service-
connected left lower extremity gunshot wound.  Service 
connection was granted, effective April 25, 2001, with a 
disability rating of 40 percent.  In May 2006, the veteran 
was notified of his rights to appeal the evaluation and 
effective date in accordance with the ruling of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An 
appeal of the effective date or rating is not of record.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's sustained an accidental, self-inflicted 
gunshot wound to the left lower leg during service; the short 
track by a single bullet entered the medial calf and exited 
the lateral calf; the injury is currently manifested by 
small, asymptomatic entry and exit scars, with no loss of 
deep fascia or muscle substance; there is essentially no 
impairment of muscle tone, loss of muscle power, or lower 
threshold of fatigue; there was no shattering bone fracture 
or open comminuted fracture; the preponderance of the 
evidence is against more than moderate injury to the affected 
muscle, Muscle Group XII.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a perforating gunshot wound to the left lower 
leg, medial aspect, Muscle Group XII have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5312 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
latter "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter of May 2001 and the January 
2004 up-date discloses that they complied with all the 
requirements as described by the Court.  The VCAA letters 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate the claim.  The 
veteran was further informed about the information and 
evidence that VA will seek to provide and the information and 
evidence he was expected to provide.  The wording of the 
January 2004 VCAA notice adequately informed the claimant 
that he should provide "any" evidence in his possession 
pertaining to the claim; that he should give VA everything he 
had pertaining to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case, with the May 2001 VCAA letter being 
sent to the veteran before the rating decision was made in 
July 2001.  

Moreover, the file reflects a continuous flow of information 
to the veteran.  The VCAA letters and other correspondence 
notified the veteran and his representative of the status of 
the evidence as it was developed and of the need for 
substantiating evidence from him.  While these were post 
decisional documents, they gave the veteran several 
opportunities to respond before the RO last re-adjudicated 
his claim.  Any deficits in the original notice were cured 
long before the case came to the Board and are no more than 
non-prejudicial error.  The veteran was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA" and thus VA essentially cured 
any error in the timing of notice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128, 129 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due process concerns 
with respect to VCAA notice must be pled with specificity).  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield, at 123.

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  There is no evidence of relevant 
Social Security Administration records.  

As to any duty to provide a medical examination or opinion, 
the Board notes that the veteran has been examined by VA and 
a medical opinion rendered with respect to the degree of 
muscle damage caused by the gunshot wound at issue.  The 
historical records are also relevant as with any gunshot 
wound.  The Board finds that the service medical records and 
the reports of the post-service examinations, to include the 
evaluation given in conjunction with this claim, provide 
adequate findings upon which to rate the veteran's residuals 
of a gunshot wound of the left calf.  Under these 
circumstances, there is no further duty to provide an 
examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005); see also Charles v. 
Principi, 16 Vet. App. 370 (2002). 

There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
further assistance would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, at 483.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any questions as to the appropriate 
effective date to be assigned an increase are rendered moot.  

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14.  Additionally, 
the combined evaluation of muscle groups acting on a single 
unankylosed joint must be lower than the rating for 
unfavorable ankylosis of that joint, except when muscles 
groups I and II are acting on the shoulder.  38 C.F.R. § 
4.55(d).  When compensable muscle group injuries are in the 
same anatomical region, but do not act on the same joint, the 
rating for the most severely injured muscle group will be 
increased by one level, and used as the combined evaluation 
for all affected muscle groups.  38 C.F.R. § 4.55(e).  
Otherwise, for muscle group injuries in different anatomical 
regions (not acting on ankylosed joints), each injury is 
separately rated, and ratings are then combined under VA's 
"combined ratings table" at 38 C.F.R. § 4.25, for the 
purposes of determining schedular compensation ratings.  
38 C.F.R. § 4.55 (2005).  


Evaluation of muscle disabilities:  
    (a) An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.
    (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for 
each group of muscles damaged.
    (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.
    (d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:
    (1) Slight disability of muscles--(i) Type of injury. 
Simple wound of muscle without debridement or infection.
    (ii) History and complaint.  Service department record 
of superficial wound with brief treatment and return to 
duty.  Healing with good functional results.  No cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c) of this section.
    (iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment 
of function or metallic fragments retained in muscle tissue.
    (2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.
    (ii) History and complaint.  Service department record 
or other evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.
    (iii) Objective findings.  Entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.
    (3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.
    (ii) History and complaint.  Service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of inability to keep up with work 
requirements.
    (iii) Objective findings.  Entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.
    (4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.
    (ii) History and complaint.  Service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.
    (iii) Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests 
of strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability:
    (A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
    (B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area 
where bone is normally protected by muscle.
    (C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
    (D) Visible or measurable atrophy.
    (E) Adaptive contraction of an opposing group of 
muscles.
    (F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle.
    (G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.
38 C.F.R. § 4.56 (2005).  

Injury to Muscle Group XII, the anterior muscles of the leg: 
tibialis anterior; extensor digitorum longus; extensor 
hallucis longus; and (4) peroneus tertius posterior, will be 
rated as 30 percent disabling where severe, 20 percent 
disabling where moderately severe, 10 percent disabling 
where moderate and noncompensable where slight.  38 C.F.R. 
Part 4, Code 5312 (2005).   

Background

The service medical records show that, on October 2, 1944, 
the veteran accidentally shot himself with a .45 caliber 
pistol.  He had a grazing wound of the lower left thigh and 
an entry wound on the upper third of the medial posterior 
surface of the calf, with the exit wound on the lateral 
poster mid third.  The exit wound was excised and extended.  
Deep fascia was incised up and laterally to allow drainage.  
There was no gross bleeding.  The posterior surface of the 
fibula was felt and not involved.  No gross muscle damage was 
found.  There was minimal excision at the exit.   A note 
dated November 12, 1944, shows that the veteran had been out 
of bed for three days and had quite a limp.  He was doing 
exercises.  A note dated November 24 shows that he was 
improving and continued exercises.  He was discharged to duty 
in December 1944.  

In June 1945, the veteran complained of a painful wound of 
the left calf.  He reported that the previous March, he 
started to develop pain in the calf of the left leg and 
bulging on the lateral side, which was gradually getting 
worse.  He was found to have a herniation at the site of the 
old scar on the muscle of his leg.  In July 1945, he 
underwent the repair of a muscle hernia.  The procedure 
disclosed a hernia of the peroneal muscle group through an 
elliptical defect in the muscle fascia.  The scar was excised 
from the fascia edges.  Vertical overlap was carried out.  No 
graft was necessary.  The skin was closed.  A plaster cast 
was applied.  Later in July 1945, the cast was opened and 
sutures removed.  The wound was healed.  In August 1945 it 
was noted that no weight bearing was allowed and later that 
month, the veteran was walking without a cane.  He had some 
pain on exercise.  In September 1945, the calf was still 
painful and it was also noted that the veteran could be 
discharged to limited duty.  

VA examined the veteran in October 1947.  He reported that 
being on the leg for any length of time, or doing any heavy 
work on it, would cause a pull up the back of the leg.  It 
ached on rainy days.  On orthopedic examination, there was no 
difference detected in the two lower extremities.  There was 
no difference in muscle power.  There was no evidence of 
muscle hernia.  Joint motion was normal.  Two scars were 
present on the left leg.  The entrance scar was about 1/2 inch 
circular, about 11/2 inches below and to the medial side of the 
popliteal fossa.  The exit scar was over the lateral side of 
the leg, being 3 inches long vertically with a 1/4 to 1/2 
circular scar in the middle of it.  Both scars were well 
healed, nonadherent, slightly pigmented brown and without any 
keloid formation.  The diagnosis was gunshot wound residuals 
of the left leg.  

The evidence includes VA clinical records from January 2001 
through December 2005.  These records reflect manifestations 
of the veteran's peripheral vascular disease, such as edema 
and hyperpigmentation; and do not reflect scarring or muscle 
injury.  

The report of the July 2001 VA muscle examination shows the 
veteran related a history of a gunshot wound in 1944.  He had 
a posterior medial entrance wound over the proximal calf with 
exit along the anterolateral aspect of the midcalf.  He 
apparently had a fractured fibula and was casted for a 
prolonged period.  His only symptoms initially were some 
aching in the muscle with weather changes.  In the late 
1980's, he noticed calf pain on weight bearing.  
Approximately a year before the 2001 examination, he began to 
notice increasing pain in the left leg muscles, primarily at 
the thigh and calf.  This occurred with prolonged walking.  
He described sharp pain, as well as cramping pain.  A 
vascular study showed some arterial compromise in the left 
lower extremity.  

On physical examination, the veteran had a 2 centimeter 
transverse posterior medial proximal calf wound and a 7 
centimeter anterolateral longitudinal calf wound.  Both were 
healed.  There were no significant muscular deficits.  The 
range of ankle motion was within normal limits.  Neurological 
evaluation was within normal limits.  He had no pain to 
palpation about the tibia or fibula.  The impression was 
gunshot wound, left lower leg, medial aspect, Group XII.  

During his July 2002 Board hearing, the veteran reported 
having had a hip replacement.  He described leg pain.  A 
doctor had recommended that he limit his walking.  His legs 
had swelling and redness.  In describing his injury and 
treatment during service, the veteran told of a doctor 
removing bone fragments from the wound.  He stated that the 
leg required casting and that he was hospitalized for a 
prolonged period.  

The veteran's muscles were again examined by VA in December 
2005.  The examiner reviewed the claims folder, the 
electronic medical records and obtained information from the 
veteran.  He gave a history of a gunshot wound in 1944.  He 
had a posterior medial entrance wound over the proximal calf 
with exit along the anterolateral aspect of the midcalf.  He 
was casted for a prolonged period of time for a fractured 
fibula.  He reported long standing muscle aching primarily 
with weather changes and aggravated by standing and walking.  
A right hip replacement due to arthritis had resulted in a 
shorter leg, which was corrected by shoes.  He had arthritis 
in his hips and knees.  He had left and right calf pain, 
exacerbated by walking.  At night, he felt heaviness in both 
legs, the left more than the right.  

On examination, there was a small 2 centimeter transverse 
posterior medial proximal calf wound and a 7 centimeter 
anterior lateral longitudinal calf wound.  There was good 
healing of both scars, with no evidence of hypersensitivity, 
no redness, and no keloid.  There was no significant tissue 
loss.  The veteran had an injury to the soleus calf without 
evidence of significant tissue loss.  There were no adhesions 
and no tissue damage.  Muscle strength in both legs was 4.5/5 
with no muscle herniation.  There was tenderness on palpation 
of the fibula or tibia bone in the shin of the left leg.  
Neurological examination was normal.  There was knee crepitus 
as well as limitation of knee and ankle motion  and evidence 
of vascular insufficiency in both legs.  The conclusion was 
that the veteran had a gunshot wound to the left lower leg 
with mild to moderate residuals.  The veteran had well healed 
scars with minimal muscle tissue loss and no evidence of 
muscle function loss and no evidence of interference of the 
joint movement on range of motion, related to the original 
injury.  It was noted that the veteran had osteoarthritis of 
the hips, knees, and ankles, which was most likely related to 
the aging process.  The veteran had no evidence of tendon 
damage, adhesions, or any deformities caused by the scars.  
He did have muscle pain on standing, walking and at night 
with fatigue with interference with activities of daily 
living.  In addition, he had limitation of activities of 
daily living caused by arthritis.  He also had vascular 
changes in both legs.  

Analysis

The veteran's service-connected residuals of a gunshot wound 
of the left lower leg are currently rated as 10 percent 
disabling, which is appropriate for a moderate muscle injury.  
While the injury in question was a through and through wound 
from a single bullet, it is apparent that it was without the 
explosive effect of a high velocity missile.  Debridement was 
not required and there is no evidence of prolonged infection 
or the sloughing of soft parts with intermuscular scarring.  
The objective findings are also consistent with a moderate 
wound.  The entrance and exit scars are small or linear, 
indicating short track of missile through muscle tissue.  
There is no more than minimal loss of deep fascia, muscle 
substance, muscle tonus, loss of power, or lowered threshold 
of fatigue.  An examination in 1947 showed there was no 
difference detected in the two lower extremities, including 
muscle power, and the scars were well healed without any 
objective indication of pain or other symptoms.  The July 
2001 VA examination of the left lower leg was essentially 
normal and, following the most recent examination of December 
2005, the examiner specifically concluded that the veteran's 
gunshot wound to the left lower leg was productive of mild to 
moderate residuals.  (Emphasis added.)
 
The next higher rating requires a moderately severe muscle 
injury.  However, as noted above, there is no evidence of 
debridement, prolonged infection, sloughing of soft parts, or 
intermuscular scarring.  The veteran was hospitalized twice.  
However, aside from the surgical treatment for a herniated 
muscle, they were essentially two periods of rehabilitation, 
including physical therapy; the hospitalizations do not 
reflect the prolonged healing from an infection associated 
with a moderately severe wound.  The veteran did sustain a 
through and through wound; it is apparent that the missile 
entered the medial side of the calf and exited the lateral 
side.  However, 38 C.F.R. § 4.56 provides a totality-of-the-
circumstances test and no single fact, here the evidence of a 
through and through wound, controls application of the 
regulation.  See Tropf v. Nicholson, U.S. Vet. App. No. 03-
1923 (April 4, 2006).  It was noted in the service medical 
records that there was no gross muscle damage.  Objectively, 
the veteran's November 1945 separation from service 
examination noted only an asymptomatic scar.  A history of 
two operations was noted at that time; as noted above, the 
veteran did have a muscle hernia that was surgically 
corrected, but the separation examination and a more thorough 
post-service VA examination in October 1947 were essentially 
normal, aside from the asymptomatic scar.  The latter 
examination specifically determined that both lower extremity 
evaluations, including muscle power, were normal.  It is also 
pertinent to note that the only apparent complication of the 
old gunshot wound in recent years has been vascular in nature 
and, as noted in the introduction above, the veteran's 
chronic venous insufficiency is separately rated as 40 
percent.   

The recent medical examinations provide the most probative 
evidence as to the current extent of the service-connected 
disability and, in this case, show that the veteran does not 
have objective findings consistent with a moderately severe 
wound.  There are no indications of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side do not demonstrate positive evidence 
of impairment.  

Similarly, the wound does not meet the criteria for a severe 
wound.  The veteran has asserted that a bone was fractured.  
However, the records made by the trained medical personnel at 
the time are significantly more probative than the veteran's 
recollection many years later.  In this case, the records 
show that the bone was palpated and it did not have a 
fracture or other defect.  The medical records convince the 
Board that the veteran did not have a shattering bone 
fracture or open comminuted fracture with extensive 
debridement.  

The preponderance of the medical evidence is against a 
finding of moderately severe or severe injury to Muscle Group 
XII in the left lower leg.  The service medical records and 
post-service examinations, to include in 1947, 2001 and 
December 2005 provide competent medical evidence that the 
current muscle deficits are no more than moderately disabling 
in degree.  

The Board has considered the scarring and finds that it is 
asymptomatic and does not meet any applicable criteria for an 
additional compensable rating.  38 C.F.R. § 4.118 (2005).  

The service medical records and current medical reports 
provide a preponderance of evidence against the claim for a 
rating in excess of 10 percent for residuals of a gunshot 
wound of the left lower leg.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




Other Criteria and Extraschedular Rating  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2005).  The Board, as did the RO (see 
statement of the case dated in December 2001), finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2005).  In this regard, the Board 
finds that there has been no showing by the veteran that this 
service-connected residuals of a gunshot wound of the left 
lower leg have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A rating in excess of 10 percent for residuals of a 
perforating gunshot wound to the left lower leg, medial 
aspect, Muscle Group XII, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


